CORSON, J.
This case is before us on rehearing, it having been decided at a former term of this court, and the opinion is reported in 23 S. D. 400, 122 N. W. 249.
In view of the importance of the question presented as to the construction, by the circuit court, of the verdict returned by the jury in the case, a rehearing was granted. After a careful reexamination of the case, and the additional authorities cited by the respective counsel, we aré of the opinion that the former decision of this court was correct, and should be affirmed.
The judgment of the circuit court, and order denying a new trial, are affirmed.
HANEY, J., dissents.